Citation Nr: 1226977	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  08-34 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable rating for left ankle arthralgia before May 6, 2010, and rating higher than 20 percent from May 6, 2010.

2.  Entitlement to service connection for right ankle arthralgia.

3.  Entitlement to service connection for disability of the lumbosacral spine.

4.  Entitlement to service connection for bilateral knee chondromalacia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active service in the Army National Guard from 1987 to 2006 with a period of active duty from November 2002 to October 2003 and periods of active duty for training almost on a yearly basis.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in June 2007 and in January 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2010, the Veteran appeared at hearing before a Decision Review Officer.  A transcript of the hearing is in the record.

In June 2010, the Veteran withdrew his request for a hearing before the Board.

On the initial rating for the left ankle and the claim of service connection for disability of the lumbosacral spine, a decision is deferred until all the pertinet evidence is assembled.

The claims of service connection for disabilities of the knees and right ankle are REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In November 2008, the Veteran requested that his treatment records from the VA Medical Center in Nashville be obtained.  The record does not contain any VA treatment records, and the duty to assist requires that the records be obtained before the claims can be decided on the merits. 





On the claims of service connection for disabilities of the knees and right ankle, in December 2007 in the Notice of Disagreement, the Veteran stated that his knee pain began while on active duty in 2002 and that he then developed ankle pain as the result of training at Fort Riley.

On VA examination in October 2008 for the knees, the VA examiner did not render a nexus opinion.  

On VA examination in December 2008 for the ankles, except for pain, no right knee pathology was noted.  

As the evidence of record is insufficient to decide the claims of service connection for disabilities of the knees and right ankle, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records from the Nashville VAMC.  

2.  Afford the Veteran a VA examination to determine:  

a).  Whether the degenerative changes by X-ray in 2004 or chondromalacia identified on VA examination in October 2008 constitute either an injury or disease.  

b).  If an injury, whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent  probability) that any current knee disability is related to an injury or event during the period of active duty from November 2002 to October 2003 or other period of active service. 


b).  If a disease, whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent  probability) that any current knee disability is related to the period of active duty from November 2002 to October 2003 or other period of active duty for training. 

If however after a review of the record, an opinion cannot be provided without resort to speculation, please clarify whether causation cannot be determined because there are several potential etiologies unrelated to service, please identify the other potential etiologies, when active service is not more likely than any other etiology to cause the current disabilities of the knees and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be made available to the VA examiner for review.

3). Afford the Veteran a VA examination to determine:  

a).  Whether the Veteran has any other pathology than right ankle pain, and, if so, 







b).  Whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent  probability) that any current right ankle disability is related to an injury or disease or event during the period of active duty from November 2002 to October 2003 or other period of active service. 

If however after a review of the record, an opinion cannot be provided without resort to speculation, please clarify whether causation cannot be determined because there are several potential etiologies unrelated to service, please identify the other potential etiologies, when active service is not more likely than any other etiology to cause the current disability of the right ankle and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be made available to the VA examiner for review.

4.  After the development has been completed, adjudicate the claims of service connection for disabilities of the knees and right ankle.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


